
	

113 HR 769 IH: Child Tax Credit Permanency Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 769
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. DeLauro (for
			 herself, Mr. Neal,
			 Mr. Andrews,
			 Mr. Becerra,
			 Mr. Blumenauer,
			 Ms. Bonamici,
			 Ms. Brown of Florida,
			 Ms. Brownley of California,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Clyburn,
			 Mr. Conyers,
			 Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Doggett,
			 Ms. Edwards,
			 Mr. Ellison,
			 Ms. Eshoo,
			 Mr. Fattah,
			 Ms. Fudge,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Hoyer,
			 Mr. Israel,
			 Mr. Johnson of Georgia,
			 Mr. Himes,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis,
			 Ms. Lofgren,
			 Mrs. Lowey,
			 Mr. Ben Ray Luján of New Mexico,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Meng, Mr. George Miller of California,
			 Ms. Moore,
			 Mr. Moran,
			 Mr. Nadler,
			 Mr. Pascrell,
			 Ms. Pingree of Maine,
			 Mr. Pocan,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Ms. Roybal-Allard,
			 Mr. Sablan,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Mr. Serrano,
			 Ms. Sewell of Alabama,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Takano,
			 Mr. Tierney,
			 Mr. Tonko,
			 Ms. Waters,
			 Mr. Waxman,
			 Mr. Welch, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the lower threshold for the refundable portion of the child tax credit
		  and to adjust the credit amount for inflation.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Permanency Act of
			 2013.
		2.Modifications of the
			 child tax credit
			(a)Permanent
			 extension
				(1)In
			 generalClause (i) of section 24(d)(1)(B) of the Internal Revenue
			 Code of 1986 is amended by striking $10,000 and inserting
			 $3,000.
				(2)Conforming
			 amendmentsSection 24(d) of such Code is amended by striking
			 paragraphs (3) and (4).
				(b)Inflation
			 adjustmentSection 24 of such Code is amended by adding at the
			 end the following new subsection:
				
					(g)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2013, the $1,000 amount contained in subsection (a) shall
				be increased by an amount equal to—
						(1)such dollar
				amount, multiplied by
						(2)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2012 for calendar year 1992 in subparagraph (B)
				thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
